FILED
                              NOT FOR PUBLICATION                            SEP 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SINGH H. SOHAL-KULVINDER,                         No. 07-72554

               Petitioner,                        Agency No. A092-954-169

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Singh H. Sohal-Kulvinder, a native and citizen of India, petitions pro se for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Vasquez-Zavala v. Ashcroft, 324

F.3d 1105, 1107 (9th Cir. 2003), and we deny the petition for review.

      The IJ properly determined that Sohal-Kulvinder was removable under

8 U.S.C. § 1227(a)(2)(A)(ii) for having been convicted of two crimes involving

moral turpitude not arising out of a single scheme of criminal misconduct. See

Cuevas-Gaspar v. Gonzales, 430 F.3d 1013, 1020 (9th Cir. 2005) (“[C]rimes of

theft or larceny are crimes involving moral turpitude.”). A waiver for this ground

of removability was unavailable to Sohal-Kulvinder. See Aguilar-Ramos v.

Holder, 594 F.3d 701, 706 (9th Cir. 2010); Garcia-Jimenez v. Gonzales, 488 F.3d

1082, 1086 (9th Cir. 2007) (an alien cannot receive both cancellation of removal

and § 212(c) relief).

      Sohal-Kulvinder’s remaining contention is not persuasive.

      PETITION FOR REVIEW DENIED.




                                         2                                   07-72554